Citation Nr: 1016521	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  09-46 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active service from January 1951 to January 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claims of entitlement to 
service connection for bilateral hearing loss disability and 
of entitlement to service connection for tinnitus are 
decided.

A review of the Veteran's service personnel records (SPRs) 
show that his military occupational specialty (MOS) while in 
active service was cannoneer.  Additionally, it was noted in 
his SPRs that the Veteran participated in operations against 
enemy forces in South and Central Korea from July 1951 to 
June 1952.  Given the Veteran's MOS and his length of service 
in the Korean War, the Board concedes the fact that the 
Veteran was exposed to significant acoustic trauma while on 
active duty.

The only service treatment records (STRs) available for 
review show that upon his entrance into active service in 
January 1951, the Veteran's hearing was within normal limits 
in both ears and physical examination of both ears was 
clinically normal.  There is no separation examination of 
record.

Of record are post-service medical reports from the Veteran's 
private ear, nose and throat physician (ENT) as well as the 
VA Medical Center.  A review of the post-service medical 
records shows that the Veteran has been diagnosed with mild 
to severe sensorineural hearing loss in the right ear and 
mild to profound sensorineural hearing loss in the left ear.  
The Veteran has also been diagnosed with recurrent tinnitus.

The Veteran has reported that he first began to experience 
hearing loss and tinnitus while in active service.  The Board 
notes that the Veteran is competent to report when he first 
began to experience symptoms of hearing loss and ringing in 
his ears and that they have continued since his separation 
from active service.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the 
Board finds the Veteran to be credible.  

The Board notes that the Veteran has also reported a post-
service history of occupational noise exposure.  According to 
the Veteran, after his separation from active service, he 
worked for over 30 years for a small printing operation.  The 
Veteran reported that for the first 30 years of his 
employment with the printing operation, he was only exposed 
to the noise from 3 small printers.  He reported that it was 
not until his last 4 years of employment that the printing 
operation converted to an industrial printer.  Regardless, 
the Veteran has asserted that he experienced hearing loss and 
tinnitus before his employment with the printing operation.

In light of the Veteran's claims that he first started to 
experience hearing loss and tinnitus after noise exposure 
sustained in active service, the significant acoustic trauma 
experienced by the Veteran that has been conceded by the 
Board, and the post service treatment records from the VA 
Medical Center and the Veteran's private ENT which show that 
the Veteran has been diagnosed with both bilateral hearing 
loss disability and tinnitus; the Board finds that the 
Veteran should be afforded a VA examination to determine the 
nature and etiology of any currently present bilateral 
hearing loss disability and tinnitus.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  



Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded a VA 
examination by an audiologist or a 
physician with the appropriate expertise 
to determine the nature and etiology of 
any currently present bilateral hearing 
loss disability and tinnitus.  The claims 
folder must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based upon the examination results and 
the review of the claims folder, the 
examiner should provide an opinion with 
respect to any currently present 
bilateral hearing loss disability and 
tinnitus, as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
significant noise exposure sustained 
during the Veteran's active service.  For 
the purposes of the opinion, the examiner 
should presume that the Veteran is a 
reliable historian.  The supporting 
rationale for all opinions expressed must 
be provided.

2.  Then, the RO or the AMC should 
readjudicate the Veteran's claims of 
entitlement to service connection for 
bilateral hearing loss disability and of 
entitlement to service connection for 
tinnitus in light of all pertinent 
evidence and legal authority.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



